The' opinion of the court was delivered,
by Thompson, J.
We have very often determined, as the authorities referred to in the argument of the counsel for the defendant in error abundantly prove, that a writ of error only brings up the record and such matters as may be embraced in a bill or bills of exception. This is the rule, and whether there are any exceptions to it or not, or what circumstances might constitute an exception, I find no precedent which determines.
This being the rule, we have before us but the docket entries, the submission and award, the judgment thereon, and perhaps the exceptions to the award. Taking the points of law submitted to the arbitrators, as incorporated in the award, and this is going as far as we are warranted in going, every point depends upon evidence, which is not here, and without which we cannot determine the accuracy of adjudication thereon. We cannot say whether the bond sued on is a guarantee or an independent engagement, because it is not before us, nor what the state of the evidence was which induced the arbitrators to determine that the second and third points were not sustained. All these matters might have been reviewable had the arbitrators stated the facts in their award to raise the questions of law, and then their decision thereon. But this they did not do, and the facts not being before us, to raise the points, we are not able to see any error in the finding of the arbitrators, and therefore the judgment must be affirmed. The loss of the record is not chargeable with this result, it is a legitimate consequence of the plan adopted for the settlement of the difficulties between the parties.
Judgment affirmed.